Citation Nr: 0307988	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  00-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






REMAND

The veteran had active service from June 1975 to August 1983 
and from November 1990 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of November 
1999, which, in part, denied service connection for hepatitis 
C.  Other issues developed for appellate consideration were 
withdrawn by the veteran in a written statement dated in 
April 2003.  

In a substantive appeal addressing the issue of service 
connection for hepatitis C dated in December 2002, the 
veteran requested a videoconference hearing before a Board 
member.  The case must be returned to the RO to schedule such 
a hearing.  Accordingly, the case is remanded to the RO for 
the following action:

The RO should schedule the veteran for a 
Board videoconference hearing.  After 
necessary action on this hearing request 
is accomplished, the case should be 
returned to the Board in Washington, D.C.  



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


